STEVENS, Judge.
This matter is before us on a writ of certiorari to review the Award of the respondent Commission. The Award determined that the petitioner, the injured workman, “ * * * did not sustain an accident arising out of and in the course of his employment * * * and therefore any personal injuries claimed in the premises are not compensable under the Act”.
In the presentation of the matter to the Commission a hearing was held on 22 September 1966. The hearing was recessed and concluded on 24 October 1966.
An examination of the entire file reflects that the petitioner made damaging’ and inconsistent statements. The petitioner urged that his injury had its inception in an industrial incident on 19 July 1965 and there was medical evidence that the condition found at the time of the October 1965 surgery was severe. He engaged in physical activity after the claimed injury which, under the professional opinions expressed, would be inconsistent with the claimed industrially related onset to his admitted back problem.
The file reflects medical testimony front which the Commission could reasonably conclude the absence of a causal relationship between the claimed industrial incident and the later evident back problem.
The award is affirmed.
CAMERON, C. J., and DONOFRIO, J.,. concur.